ORDER

PER CURIAM:
AND NOW, this 9th day of June, 1999, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following two issues:
Did the Superior Court err in concluding that the Petitioner failed to state a cause *129of action against Respondent John Ware-hime for breach of fiduciary duty and/or breach of the duty of loyalty and good faith owed to the Petitioner by each of its directors?
Whether 15 Pa.C.S. § 1728 defines the outer limits of a director’s fiduciary duties of care, good faith and/or loyalty in connection with an interested transaction which the director knows will result in unfairness or fraud to the corporation?